Citation Nr: 1626454	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for paranoid schizophrenia. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2011 letter, the Veteran requested a hearing before the Board at the RO.  In a letter dated in December 2015, the Veteran and his representative of record were informed by the RO that his hearing was scheduled for February 2016.  The Veteran failed to appear for the hearing, and, to date, he has not requested that the hearing be rescheduled or provided good cause.  Thus, his hearing request is deemed withdrawn.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2016 brief, the Veteran's representative noted that he had been trying to obtain disability benefits from the Social Security Administration (SSA).  However, the claims file does not contain any decision denying or granting such benefits.  Nor does the evidence include the records on which such a decision was based.  Therefore, the AOJ should attempt to secure any SSA records.

The Board also notes that the Veteran was afforded a VA examination in December 2009 in connection with the claim.  The examiner diagnosed him as having paranoid schizophrenia; however, he stated that he did not "see a service connection with such illness."  No further rationale was provided.  Moreover, a September 2010 indicated that the Veteran had returned from the service and was different.  He was short-tempered, irritable, hostile, and displayed a lack of motivation.  The source stated that these problems resulted in him being homeless.  In the May 2016 brief, the Veteran's representative asserted that the September 2010 statement demonstrates that the Veteran's schizophrenia developed within one year of service.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for schizophrenia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also obtain any pertinent and outstanding VA medical records.
 
2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his schizophrenia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically consider the September 2010 lay statement.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current schizophrenia manifested in service or within one year thereafter.  He or she should also state whether it is at least as likely as not the disorder is otherwise etiologically related to the Veteran's military service.

In rendering this opinion, the examiner should address the May 2016 contention of the Veteran's representative that the behavioral problems reported in a September 2010 lay statement demonstrate that he had schizophrenia within one year of his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


